Citation Nr: 1429309	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for bilateral stress fractures of the legs.

3.  Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978. He also served with the West Virginia Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Huntington RO. A transcript of the hearing is associated with the claims folder.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of whether the April 2008 rating decision should be revised based on CUE in not granting service connection for a back disorder was raised by the Veteran's representative in November 2011 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a back disorder was denied by an unappealed rating decision in April 2008. 

2.  The evidence received since the April 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim for a back disorder and does not raise a reasonable possibility of substantiating the claim.

3.  A bilateral leg disability was not manifest in service and is not attributable to service.

4.  A hernia was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision which denied entitlement to service connection for a back disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the final April 2008 determination denying the Veteran's claim of entitlement to service connection for a back disorder is not new and material, and the Veteran's petition to reopen his claim is denied. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2013).

3.  A bilateral leg disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A hernia was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in December 2007 and November 2012 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination regarding his hernia. However, because the basis of the denial of service connection was that there was no indication of either disease or injury in service and no evidence that suggested an etiological relationship of either disease to the Veteran's service, an examination was not needed in order to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations for his legs in December 2007, April 2009, and October was afforded 2012 that are determined to adequate for adjudication purposes, as they are based on a full review of the claims file, a physical examination of the Veteran, and contain opinions that are supported by reasoned rationales. 

At the Veteran's Board hearing, the issues on appeal were identified and information was elicited from the Veteran concerning his contentions regarding his service connection claims. 38 C.F.R. § 3.103(c)(2) (2013); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
New and Material Evidence

An April 2008 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the April 2008 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the April 2008 rating decision consisted of service treatment records, VA treatment records, private treatment records, and a February 2008 VA examination of the spine.  

There was evidence of a sprain of the lumbar spine during service, a post-service injury to the Veteran's neck and back in 1999, and a present disorder, diagnosed as mild to moderate degenerative joint disease of the thoracolumbar spine.  The VA examiner opined that the Veteran's post-service employment involved "heavy work" and construction and there was no evidence of a significant injury during service until a fall in 1999.  Therefore, the examiner found that the minor injury noted in service is not related to and did not cause his current back disorder.  

The RO denied the Veteran's claim on the basis that there was no evidence that his current back disorder was incurred during or as a result of an in-service injury. 

The evidence submitted in support of reopening the claim includes more recent treatment records and the Veteran's arguments. The treatment records included a December 2011 record which relates the Veteran's cervical spine disorder to upper back pain in service, but no mention of low back pain or injury was made.

The Veteran also submitted copies of his service treatment records showing that the Veteran was in a motorcycle accident in July 1975 and complained of tenderness and pain to the lumbar spine.  

Additionally, the Veteran submitted a letter from his physician, G.C., M.D.  Dr. C. stated that he began treating the Veteran in 1992 and at that time, the Veteran reported that he had problems with his low back.  

Finally, a February 2012 treatment record discusses the Veteran's cervical myelopathy and notes that the Veteran has multilevel stenosis, but no evidence is provided that relates his low back disorder to service.  

The service treatment records showing complaints of back pain in service and the evidence of a current disorder were considered in the April 2008 rating decision and are therefore not new.  

Although the letter from Dr. C. is new in that it was not previously of record and the Board has presumed its credibility, it is not material to the Veteran's claim as although it showed that the Veteran complained of back pain in 1992, it does not support a finding that such pain had continued since his discharge from service in 1976 or that he had a back disorder that was etiologically related to the in-service back pain or other incident of his active service.  

As no new evidence has been submitted that raises a reasonable possibility of substantiating the Veteran's claim, the Veteran's petition to reopen his claim of service connection for a back disorder is denied.

Service connection claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431(2006).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral stress fractures of the legs

Service treatment records show that the Veteran was treated for right leg pain during service.  He was diagnosed with a stress fracture of the right leg in July 1974.  His leg was placed in a cast for two weeks.  In August 1974, he was also treated for pain in his left heel. 

The Veteran's February 1976 report of medical history at discharge showed the Veteran denied broken bones, bone deformity, or other injury or illness not specified.  On the contemporaneous clinical evaluation, his lower extremities were normal.  

On a 1981 report of medical history for the Army National Guard, the Veteran denied broken bones, bone deformity, or other injury or illness not specified.  On the contemporaneous clinical evaluation, his lower extremities were normal.  
The December 2007VA examination, the examiner noted the Veteran's stress fractures during service.  An x-ray of his bilateral tibia and fibulas showed no convincing evidence of fracture or dislocation and no discrete abnormalities.  The examiner opined that the Veteran's stress fractures and shin splints found in his legs during service are not showing any residuals and such stress fractures do not leave any residuals or cause any permanent disability.  

An April 2009 VA examination, the Veteran reported stress fractures during service in his bilateral tibias.  He denied pain, inflammation, deformity, debility, and flare-ups.  A physical examination showed no abnormalities and diagnostic testing showed no discrete fracture or dislocation or radiopaque foreign body.  Small calcaneal spurs were noted.  

The examiner noted the December 2007 x-ray report suggested a bone scan to further delineate a stress fracture but stated that a bone scan would only be done in the diagnosis of an acute stress fracture, whereas the Veteran's injury was in 1974.  

The examiner opined that Veteran's current leg condition is not caused by or a result of his stress fractures in service.  As a rationale, he stated that "tibia stress fractures heal well and NEVER cause herniated discs.  If the Veteran has any leg pain, it is not caused by the remote stress fracture."

In a December 2011 treatment record, the Veteran's physician noted that the Veteran was diagnosed with shin splints and treated over an extended time in service.  The physician opined "I am confident that the old recording of leg injuries are related to the current findings where more current evaluation has labeled them as micro-vascular fractures of legs causing pain. His prior symptoms are consistent with the latter findings."

At October 2012 VA examination, the examiner reviewed the Veteran's claims file, including the service treatment records and VA treatment records and performed a physical examination of the Veteran.  He noted a 1974 diagnosis of a stress fracture of the right tibia and a 2012 diagnosis of Osgood-Schlatters disease of both tibial tuberosities.  The examiner opined that the reported physical abnormality of the right lower extremity is not caused by or a result of his right tibial stress fracture that occurred while on active duty.  As a rationale for his opinion, the examiner stated the following:

"The Veteran has no physical deformity of the R lower extremity other than the residual of the enlarged tibial tuberosity on the R and L insertion of the patellar tendon (Osgood-Schlatters disease).  These occurred in adolescence and predated his entry into the service.  They are not related to, caused by, or aggravated by a tibial stress fracture that occurred in 1974.  His medical record reveals a stress fracture in the upper mid tibia on the R. The Veteran had me palpate the anterior tibial ridge and 'feel the holes in it.'  The examination of this area was normal and there were no 'holes' in it.  The stress fracture the Veteran had in 1974 has healed and there is NO residual.  Stress fractures occur due to excessive use of an extremity as occurs in basic training or sports.  They heal normally with rest and decreased use for a period of time with no residual."

The examiner further opined that the bony prominences at the patella insertion (Osgood-Schlatters disease) was not caused by, a result of, or aggravated by the Veteran's right tibial stress fracture.  As a rationale, he stated that the Veteran was 22 at the time of the right tibial stress fracture and had completed his growth and the tibial epiphyseal was not solid bone.  A stress fracture would not have affected the area of the bony prominence.  

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67 (1997). The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  The Veteran is competent to report that he injured his leg during service and the service treatment records support his statements.  Furthermore, the Veteran is competent to state that he currently experiences pain in his legs and the Board finds such statements to be credible. However, the more probative evidence is against finding an etiology between his in-service injury and his current disability.

The Veteran's separation examination showed a normal clinical evaluation of his lower extremities and the Veteran denied having any leg pain or broken bones upon discharge from service.  The Veteran again denied any leg pain in 1981 upon enlistment in the Army National Guard and a clinical evaluation of his lower extremities was normal at that time.  

The VA examiners opined that the Veteran's in-service stress fracture healed and no residual disability remained.  The October 2012 examiner noted that the Veteran had Osgood-Schlatters, which had likely developed during the Veteran's adolescence and was not aggravated by or otherwise related to the in-service stress fracture.  There is no evidence of a chronic disorder in service.

The VA examiners all opined that the Veteran has no residual disability of the legs due to his in-service stress fractures, based on a current physical examination of the Veteran, current x-rays showing no disability, and medical principles that his stress fractures were an acute injury that healed.  Furthermore, the Veteran denied leg pain or injury upon discharge and again after service in 1981 and clinical evaluations of the lower extremities at both those times were normal.  

The Board has considered the December 2011 statement of the Veteran's physician.  However, the physician does not provide a diagnosis of a current leg disorder for the Veteran nor an explanation or discussion of the normal radiological findings.   Therefore, the Board finds the opinions of the VA examiners to be more probative as they contain a detailed rationale and are based on a full review of the claims file.

The Board has considered the Veteran's complaints of continuity of symptomatology, but finds them to be not persuasive in light of there being no evidence of a chronic disorder in service, the separation exam showing normal lower extremities, and the normal evaluation after service in 1981.  

In sum, the Board finds that the competent and probative evidence of record does not establish that the Veteran's in-service stress fracture caused or aggravated any current bilateral leg disorder.  The preponderance of the evidence is against the claim for service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hernia

A March 1974 service treatment record shows the Veteran was treated for soreness and swelling in the inguinal area.  The note states "no evidence of hernia."  The impression was "muscle strain, doubt hernia."  On the Veteran's 1976 report of medical history at discharge, he denied "rupture/hernia" and the contemporaneous clinical evaluation of his abdomen and viscera was normal.  

On a September 1981 report of medical history for the Army National Guard, the Veteran denied "rupture/hernia."  A contemporaneous clinical evaluation or his abdomen and viscera (including hernia) was normal.  

Post-service treatment records from November 2000 notes a midline abdominal hernia, more prominent with strain.  No opinion regarding onset or etiology of the hernia was provided.  

At the November 2011 Board hearing, the Veteran testified that during service, he experienced pain in his abdomen in the inguinal area. He said it was treated as a muscle strain, but he continued to have pain in that area and has since been diagnosed with a hernia.  

A necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained by the Federal Circuit, in order for a Veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has currently has a ruptured hernia due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board acknowledges that the medical evidence of record shows that Veteran has been diagnosed with an abdominal hernia and that the Veteran is competent to relate that which is in the record, but points out that there is no indication in the Veteran's service treatment records of a related injury or treatment for a hernia during his service.  Therefore, the weight of the evidence is against the existence of any current hernia related to service.  The Board reiterates that the service treatment records do not show any complaints, treatment, or diagnoses of hernia, and in fact, show that the Veteran was assessed for a possible hernia but none was found.  Furthermore, on his discharge report, the Veteran denied a hernia and again denied a hernia upon entry into the Reserves in 1981.  There are also no related complaints until many years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's lay evidence of abdominal pain during service and continued complaints of pain since discharge from service and finds the Veteran competent and credible to testify as to his symptoms.  However, the lack of supporting evidence of an in-service diagnosis or nexus renders such lay and evidence to be of little probative value.  The in-service findings of no hernia, combined with the Veteran's denials of a hernia upon discharge and in 1981, along with a lack of treatment for a hernia until a single notation in 2000 are far more probative than the Veteran's lay opinion.  Therefore, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 



ORDER

The Veteran's petition to reopen a claim of service connection for a low back disorder is denied.

Service connection for bilateral stress fractures of the legs is denied.

Service connection for an inguinal hernia is denied.





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


